Guerry, J.
1. A plaintiff in certiorari shall plainly and distinctly set forth the errors complained of (Code, § 19-201 et seq.), and “no ground of error shall be insisted upon, on the hearing, which is not distinctly set forth in the petition.” § 19-402. In the present case it is insisted by counsel for the defendant, in Ms brief, that the court erred in admitting certain evidence over his timely objection. However, no assignment of error is made in the petition for certiorari upon any ruling of the trial judge admitting the evidence; and therefore the question argued is not properly before this court. Walker v. State, 30 Ga. App. 618 (118 S. E. 478); Cohen v. Finkovitch, 40 Ga. App. 94 (149 S. E. 66).
2. The evidence supported the verdict finding the defendant guilty of .operating a lottery. See Turk v. State, 55 Ga. App. 732 (191 S. E. 283). The judge of the superior court did not err in overruling the certiorari.

Judgment affirmed.


Broyles, O. J., and MacIntyre, J., concur.